
	
		II
		112th CONGRESS
		1st Session
		S. 461
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mr. Lautenberg (for
			 himself, Mrs. Boxer,
			 Mr. Menendez, Mrs. Murray, Mrs.
			 Feinstein, Mr. Whitehouse,
			 Mr. Cardin, and Mr. Merkley) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  financing of the Superfund.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Polluter Pays Restoration
			 Act.
		2.Extension of
			 Superfund taxes
			(a)Excise
			 taxesSection 4611(e) of the Internal Revenue Code of 1986 is
			 amended to read as follows:
				
					(e)Application of
				Hazardous Substance Superfund financing rateThe Hazardous
				Substance Superfund financing rate under this section shall apply after
				December 31, 1986, and before January 1, 1996, and after the date of the
				enactment of the Polluter Pays Restoration
				Act and before January 1,
				2021.
					.
			(b)Corporate
			 environmental income taxSection 59A(e) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(e)Application of
				taxThe tax imposed by this section shall apply to taxable years
				beginning after December 31, 1986, and before January 1, 1996, and to taxable
				years beginning after the date of the enactment of the
				Polluter Pays Restoration Act
				and before January 1,
				2021.
					.
			(c)Effective
			 dates
				(1)Excise
			 taxesThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
				(2)Income
			 taxThe amendment made by subsection (b) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				
